Sales Report:Supplement No. 55 dated Oct 08, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 424209 This series of Notes was issued and sold upon the funding of the borrower loan #38827, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $5,000.00 Prosper Rating: HR Auction Duration: 14 days Term: 36 months Estimated loss: 25.0% Auction start date: Sep-15-2009 Auction end date: Sep-29-2009 Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $226.18 Final lender yield: 34.00% Final borrower rate/APR: 35.00% / 37.45% Final monthly payment: $226.18 Auction yield range: 17.27% - 34.00% Estimated loss impact: 27.01% Lender servicing fee: 1.00% Estimated return: 6.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Nov-1988 Debt/Income ratio: 33% Credit score: 640-660 (Sep-2009) Current / open credit lines: 5 / 5 Employment status: Full-time employee Now delinquent: 6 Total credit lines: 32 Length of status: 2y 9m Amount delinquent: $0 Revolving credit balance: $2,402 Occupation: Professional Public records last 12m / 10y: 0/ 1 Bankcard utilization: 120% Stated income: $50,000-$74,999 Delinquencies in last 7y: 5 Homeownership: No Inquiries last 6m: 0 Screen name: VMImom Borrower's state: Virginia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 15 ( 100% ) 640-660 (Latest) Principal borrowed: $5,000.00 < mo. late: 0 ( 0% ) 640-660 (Aug-2009) 640-660 (Jul-2009) 620-640 (May-2008) 580-600 (Sep-2007) Principal balance: $3,544.80 1+ mo. late: 0 ( 0% ) Total payments billed: 15 Description LAST TRY! Not "HR" CR up 60+ Pts Purpose of loan: First, I want to THANK ALL who funded my last loan! You ALL were a life saver for me and my son allowing me to afford to send him for his last year at the Virginia MIlitary Institute! He graduated May 15, 2009 and he is commissioned in the U.S. Army Reserves. This is the?fourth listing for this loan request. I am NOT "HR". I was rated "E" for my first Prosper loan and my credit score went up 60+ points. I DO NOT understand! I have now ran out of time and used all my savings to help my son and his fiance' with their NEW HOME. Now, I need this loan to pay off that Bank Of Delaware HIGH interest loan balance of $2600, and my two credit cards with a total balance of $2100. I DO NOT NEED THEM! I am tryng to be debt FREE! This loan will save me about $350 per month and allow me to put cash back into my savings. I know with the times like they are now lenders start to "cringe" when they see "HR", but I guarantee you that this will be the easiest and fastest 35% earnings on your investment you will see. I will be paying off my first Prosper loan in the next 5-6 months and this loan will be paid off within 18 months! Any lender who requests, can have my home phone, work phone and ANY documents you wish to see! You WILL NOT go wrong or take any loss on this investment! Thanks for looking and I hope you WILL help me to better my credit score and GET RID of my LAST?high interest?debt!My financial situation:I am a good candidate for this loan because I have a previous loan with Prosper and NEVER had a late pay, NEVER missed a payment and NEVER had any insufficient funds in my bank account! I am VERY TRUSTWORTHY with my debts! I work VERY hard to regain?the EXCELLENT credit score I once had!?My husband was burned in a fire with 2nd and 3rd degree burns on 35% of his body which put him out of work for about 6 months! That's when his and my credit score went down. That is in the past and we are doing fine now, thank GOD! Our credit score continues to go up! We make enough money to offer that 35% in returns!?Thanks for looking!!! Hope
